Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 31st of July 2020.
Claims 1-15 are currently pending and have been examined.


Information Disclosure Statement
The Information Disclosure Statement filed 07/31/2020 has been considered. Initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation …prior to receiving a claim corresponding to one of the claimed items… is vague and indefinite because it is not clear how the claim is bounded.  In independent claim 9, it already mentions descriptive data and at least one photograph for the claimed item” Does the applicant mean “prior to receiving formatted claim”? Please clarify. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of
providing descriptive data corresponding to the at least one photograph; submitting the descriptive data and the at least one photograph to the independent insurance adjuster. For claim 9, the claim recites an abstract idea of validating the descriptive data and the at least one photograph for the claimed item. For claim 12, the claim recites an abstract idea of providing claims data to an insurance company for processing by the insurance company. For all three claims, they all recite an abstract idea of a certain method of organizing human activity, since it recites a commercial or legal interactions, namely processing insurance claim.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components/processes (e.g. website/web link, software/application, processor, memory, server). Also recites extra-solution activities such as receiving/transmitting data and uploading data. “We conclude that claim 1 is “directed        _to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery” rather than “a specific means or method that improves the relevant technology.” Smart Sys. Innovations, LLC v. Chi. Transit Authority, 873 F.3d 1364, 1371
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components/processes (e.g. website/web link, software/application, processor,  to receive/transmit/upload data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. website/web link, software/application, processor, memory, server) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. website/web link, software/application, processor, memory, server) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Dependent claims 2-8, 10-11, 13-15 have been given the full two part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held be patent ineligible under 35 U.S.C. 101.
For claim 2, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further added “wherein the descriptive data comprises for at least one of the claimed items: an item name; a brand; a model number; a serial number; a replacement cost; and an age…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 3, the recited limitations of this claim merely further defined the generic computer component “entry interfaces”. The limitations of this claim fail to integrate the abstract idea into a practical 
For claim 4, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites type of data being sent as “wherein the at least one photograph and at least one entry of the descriptive data are sent at a same time from a single device …” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
For claim 5, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites type of data being sent as “wherein the at least one photograph and at least one entry of the descriptive data are sent at different times from multiple devices…” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
For claims 6 and 8, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. These claims further added “…further comprising uploading one or more additional photographs that correspond with the claimed item…wherein one of the photographs corresponds with the claimed items and one or more additional claimed items.” The limitation of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere storing data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
For claim 7, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further added “further comprising creating a room list that comprises multiple ones of the claimed items and corresponding descriptive data for each of the multiple claimed items …” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 10, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites type of data being sent as “wherein the server is operative to transmit the validated descriptive data and the validated at least one photograph to the independent insurance adjuster prior to receiving a claim corresponding to one of the claimed items. …” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
For claim 11, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites type of data being sent as “wherein the server is further operative to send a link from an independent adjuster to a claims application and/or website…” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
For claim 13, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites type of data being sent as “wherein the server is further operative to transmit a link to an insured claimant to generate a claimant account after receiving the account generation request …” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
For claim 14, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. This claim further added “…wherein the server is further operative to store the contents list for the insured claimant in the memory.” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere storing data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
For claim 15, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites using interface to “wherein the server is further operative to receive a request to import data from the contents list to an estimation software application …” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandmaier et al. (hereinafter “Brandmaier”); (US 8,712,893 B1).

	
As per Claim 1: 
Brandmaier as shown discloses the following limitations:
receiving a link from an independent insurance adjuster to a claims application and/or website; (See at least Column 27, Line 16-31, “...receive an internet link (e.g. as part of a message) to damage data captured by an agent...")
uploading at least one photograph for at least one claimed item in an account for the claims application and/or website; (See at least Column 32, Line 26-48, “...photos may be uploaded by a user of a mobile device...")
providing descriptive data corresponding to the at least one photograph; and (See at least Column 16, Line 1-14, “...may transmit a text file describing damage...")
submitting the descriptive data and the at least one photograph to the independent insurance adjuster. (See at least Column 15-16, Line 63-14, “...transmit an insurance claim to a claim adjuster…into text and incorporated into the photo/video of damage…the user may transmit a text file...")

As per Claim 2: 
Brandmaier as shown discloses the following limitations:
wherein the descriptive data comprises for at least one of the claimed items: an item name; a brand; a model number; a serial number; a replacement cost; and an age. (See at least Column 31, Line 35-50, “...claimant may provide basic identifying and/or validating information…make, model...")


As per Claim 3: 
Brandmaier as shown discloses the following limitations:
wherein at least one entry of the descriptive data is unknown and a placeholder is stored. (See at least Column 36, Line 15-20, “...claim information may be omitted and any suitable identification information used to identify the claimant can be used...")


As per Claim 4: 
Brandmaier as shown discloses the following limitations:
wherein the at least one photograph and at least one entry of the descriptive data are sent at a same time from a single device. (See at least Column 2, Line 7-16, “...A mobile device may transmit data (e.g. images...")



As per Claim 5: 
Brandmaier as shown discloses the following limitations:
wherein the at least one photograph and at least one entry of the descriptive data are sent at different times from multiple devices. (See at least Column 19, Line 29-38, “...or an agent associated with the entity managing enhanced claim processing server may generate data (photo..." agent is second person using different device, Fig. 1, items 141 and 151, also see column 6, Lines 37-47, “…system may include one or more network devices…”)

As per Claim 6: 
Brandmaier as shown discloses the following limitations:
further comprising uploading one or more additional photographs that correspond with the claimed item. (See at least Column 2, Line 23-37, “...instruct a user to capture additional data related to the damage...")

As per Claim 7: 
Brandmaier as shown discloses the following limitations:
further comprising creating a room list that comprises multiple ones of the claimed items and corresponding descriptive data for each of the multiple claimed items. (See at least Column 6, Line 37-47, “...may be data stores for storing reference image data of insured items...")

As per Claim 8: 
Brandmaier as shown discloses the following limitations:
wherein one of the photographs corresponds with the claimed items and one or more additional claimed items. (See at least Column 6, Line 37-47, “...may be data stores for storing reference image data of insured items...")


As per Claim 9: 
Brandmaier as shown discloses the following limitations:
receive data to generate an account for the claims application and/or website; (See at least Column 27-28, Line 55-7, “...may access screen to create a new claim ...")
receive a room list that comprises a plurality of claimed items in the room, at least one photograph of each of the claimed items, and a description of each of the claimed items; (See at least Column 27-28, Line 55-7, “...view a summary of claims that have been initiated ...")
validate the descriptive data and the at least one photograph for the claimed item; and (See at least Column 31-32, Line 59-11, “...once a claim request is validated ...")
transmit the validated descriptive data and the validated at least one photograph to the independent insurance adjuster. (See at least Column 10, Line 1-16, “...the photos are being sent to the adjuster...")

As per Claim 10: 
Brandmaier as shown discloses the following limitations:
wherein the server is operative to transmit the validated descriptive data and the validated at least one photograph to the independent insurance adjuster prior to receiving a claim corresponding to one of the claimed items. (See at least Column 10, Line 1-16, “...the photos are being sent to the adjuster...", receiving of formatted claim happen afterward, in Fig. 46, column 46-47, Lines 54-2)

As per Claim 11: 
Brandmaier as shown discloses the following limitations:
wherein the server is further operative to send a link from an independent adjuster to a claims application and/or website. (See at least Column 27, Line 16-31, “...receive an internet link (e.g. as part of a message) to damage data captured by an agent...")


As per Claim 12: 
Brandmaier as shown discloses the following limitations:
receive a claims request for a claim from an insured claimant: (See at least Column 27-28, Line 55-7, “...Fig. 13 shows two display screens displayed on a user device that allow a user to capture damage information associated with a new claim...")
transmit the claims request to an independent adjuster, (See at least Column 10, Line 1-16, “...the photos are being sent to the adjuster...")
receive acknowledgement that claimed contents in the claims request are covered by an insurance policy; (See at least Column 19, Line 53-67, “...analyze information…information related to an associated insurance policy providing insurance coverage for the insured item to determine consequences of formally submitting an insurance claim to seek compensation for the damage...")
receive an account generation request from the independent adjuster for the insured claimant; (See at least Column 27-28, Line 55-7, “...an insurance agent associated with the insurance company may access screen to create a new claim ...")
receive a contents list from the insured claimant, the contents list comprising at least one photograph and descriptive data, each of the at least one photograph corresponding to at least a portion of the descriptive data; (See at least Fig. 13, “...ESTIMATES LIST...")
transmit the contents list to the independent adjuster, import the contents list data to the estimation software application; (See at least Fig.46, “...Device receives estimate data…Device calculates estimate based on received estimate data...", application used in the device = software application)
receive a formatted claim from the estimation software application; and (See at least Fig.46, “...Device receives estimate data…Device calculates estimate based on received estimate data...", application used in the device = software application, also see column 46-47, Lines 54-2, “…the received estimate data may comprises an annotation that 
transmit the formatted claim for processing by the insurance company. (See at least Column 15-16, Line 63-14, “...transmit an insurance claim to a claim adjuster…into text and incorporated into the photo/video of damage…the user may transmit a text file...")

As per Claim 13: 
Brandmaier as shown discloses the following limitations:
wherein the server is further operative to transmit a link to an insured claimant to generate a claimant account after receiving the account generation request. (See at least Column 27, Line 16-31, “...receive an internet link (e.g. as part of a message) to damage data captured by an agent...")

As per Claim 14: 
Brandmaier as shown discloses the following limitations:
wherein the server is further operative to store the contents list for the insured claimant in the memory. (See at least Column 6, Line 37-47, “...may be data stores for storing reference image data of insured items...")

As per Claim 15: 
Brandmaier as shown discloses the following limitations:
wherein the server is further operative to receive a request to import data from the contents list to an estimation software application. (See at least Fig.46, “...Device receives estimate data…Device calculates estimate based on received estimate data...", application used in the device = software application)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        09/11/2021